Atkinson, J.
The Lynchburg Shoe Company brought suit against Short & Company for $525.40, besides interest and ten per cent, attorney’s fees, on three promissory notes, and for the further sum of $8.25 and interest thereon from January 29, 1913, on an account. A verdict was directed by the court for the amount sued for. The evidence demanded the verdict for the plaintiff for the amount of the notes. As to the account the evidence was in conflict. In exercise of the power conferred on the Supreme Court in the Civil Code, § 6205, the judgment is affirmed on condition that the plaintiff shall, within thirty days from the return of the remittitur to the trial court, write off from the verdict and judgment the amount of the account. If it should fail to do so, the judgment refusing a new trial shall stand reversed.

Judgment affirmed, on condition.


All the Justices concur.